Citation Nr: 1634041	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date, prior to October 22, 2009, for the award of additional compensation for the Veteran's spouse as his dependent. 

2.  Whether an overpayment of VA compensation benefits for a dependent in an amount determined to be $5,576.80 is proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a May 2010 decision by the Debt Management Center located at the RO in St. Paul, Minnesota.  

The Board notes that a March 2011 record reflects that an overpayment created in an amount determined to be $7,935.80 was reduced by $2,359.00, resulting in an overpayment in an amount determined to be $5,576.80, based on compensation benefits for a dependent spouse, effective April 8, 2010.  In his notice of disagreement (NOD), the Veteran stated that he disagreed with the overpayment created based on dependent benefits for his spouse to the extent that it exceeds $2068, and disagreed with the effective date assigned for the grant of dependent benefits for his spouse.  

A December 2015 supplemental statement of the case reflects that an effective date of October 22, 2009, was granted for the award of dependent benefits for the Veteran's spouse compared to the prior effective date of April 8, 2010.  As such, the issues have been recharacterized as reflected on the title page, and for clarity, are separately listed.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a video-conference Board hearing in August 2016.  Prior to the scheduled Board hearing, the Veteran notified the Cleveland RO that he has a new address in Arkansas.  The Veteran indicated that he still wished to continue the appeal and transfer the case to the RO in Arkansas.  As such, a remand is required so that the RO may schedule a video-conference Board hearing in the state in which he currently resides and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a)  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran to participate in a video-conference Board hearing before a Veterans Law Judge.  Notification of this scheduled hearing should be sent to the Veteran's current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

